Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 25 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over O’Neill (US 2014/0186205 A1, hereinafter O’Neill) in view of Nevarez et al. (US 2017/0225198 A1, hereinafter Nevarez), Cox (US 2006/0214335 A1, hereinafter Cox) and and Swartz et al. (US 2018/0264732 A1, hereinafter Swartz).
Regarding Claim 25, O’Neill teaches a reconditioning apparatus for a powder-bed fusion system that comprises a reducing chamber 28 that accepts a metal powder 24. 
While envisioning further steps to ensure the reconditioned powder is appropriate for re-use (see [0019] that allows for sieving and other further steps to ensure suitability), O’Neill is silent on a checking system as claimed.
In analogous art pertaining to metal recycling, Nevarez teaches in [0073] that in addition to sieving, when recycling used powder, the powder can also be checked for contamination to ensure it is suitable for reuse. 
In analogous art pertaining to metal recycling, Cox teaches in Figure 5 that one method of handling powder for recycling is to send suitable material to one storage bin, and unsuitable material to another to segregate the good from the bad.
In analogous art pertaining to metal recycling, Swartz teaches in [0053] that a known way to operate multiple streams of powder is to have a controller determine which path needs to be open and closed to allow material to flow to the intended destination.
Therefore, it would have been obvious to modify O’Neill to check for contamination per Nevarez and, further per Cox and Swartz, control the system so contaminated material is segregated in a separate bin from suitable material. 
As Cox shows a material stream having two exit points in bins 264 and 266, a person having ordinary skill and ingenuity in the art would have been motivated to include similar bifurcating paths in this combination to transport material to different bins, with one of the obvious design choices being two ports toward the end of the chamber – one port for each bin – so that contaminated material could be directed to one bin and suitable material to the other, with the appropriate ports being opened and closed to control flow per Swartz.

Regarding Claim 28, as O’Neill already decontaminates in the reducing chamber, there would be a decontamination component coupled to the first port.

Regarding Claim 29, the previous combination remains as applied above, and O’Neill sends the good powder to second chamber 40, while Cox provides the additional teaching of adding new powder 268 to recovered powder 266 in storage unit 270 to achieve a desired ratio for mixing, per [0052]-[0060].
 
Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over O’Neill, Nevarez, Cox, and Swarztz, and further in view of Miserlis (US 6,117,207 A, hereinafter Miserlis). 
Regarding Claims 26-27, the previous combination teaches the apparatus as applied above, but is silent on metal atomizers.
In analogous art pertaining to metal recycling, Miserlis teaches another method for powder recovery is a metal atomizer 16.
Therefore, as the bad powder and 3D parts that need recycling (once the recycling suggestion has been made, it would have been obvious to recycle bad parts, too) would otherwise have no way to be recycled in the previous combination, it would have been obvious to attach a metal atomizer to the 

Response to Arguments
Applicant’s arguments with respect to the pending claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M OCHYLSKI whose telephone number is (571)270-7009.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/RYAN M OCHYLSKI/Primary Examiner, Art Unit 1743